DENY; and Opinion Filed December 12, 2013.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01657-CV

                            IN RE DR. JONATHAN OH, Relator


                  Original Proceeding from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-04068-A

                             MEMORANDUM OPINION
                         Before Justices Moseley, Fillmore, and Brown
                                  Opinion by Justice Fillmore

       Before the Court is Dr. Jonathan Oh’s Petition for Writ of Mandamus. Relator contends

the trial court abused its discretion in permitting certain pre-suit depositions pursuant to Texas

Rule of Civil Procedure 202. The facts and issues are well known to the parties, so we need not

recount them herein. Based on the record before us, we conclude relator has not shown he is

entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833,

839-40 (Tex. 1992) (orig. proceeding). Accordingly, we DENY relator=s petition for writ of

mandamus.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE

131657F.P05